Citation Nr: 1454375	
Decision Date: 12/10/14    Archive Date: 12/16/14

DOCKET NO.  12-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased compensable rating for bilateral hearing loss.

2.  Entitlement to an increased rating for muscle damage, left upper arm, due to gunshot wound, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. All, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from March and May 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran was scheduled for a videoconference hearing in September 2012, but did not appear and did not indicate any desire to reschedule.  As such, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board has reviewed both the Veteran's physical claims file and the Veteran's files on the Virtual VA and VBMS electronic file systems, to ensure a total review of the evidence.

The issue of entitlement to an increased rating for muscle damage, left upper arm, due to gunshot wound, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no more than auditory acuity Level III in the right ear and auditory acuity Level III in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, supra; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008); see also Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  There has been no allegation of error in this case.

In any event, VA's duty to notify has been satisfied through a notice letter dated in November 2009, which fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his claim, and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.

Therefore, the Board finds that all notices required by the VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2014).

Service treatment records are associated with the claims file.  All post-service treatment records identified by the Veteran have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.

The Veteran was also afforded VA compensation and pension (C&P) audiological examination in March 2010.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2014); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board finds the examination adequate for adjudicating the Veteran's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed; no further assistance to the Veteran in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014); 38 C.F.R. § 3.159 (2014).

Analysis

Disability ratings are determined by applying criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

When a question arises as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In cases where the original rating assigned is appealed, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court in Fenderson held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Court also discussed the concept of the "staging" of ratings, finding that in such cases, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See Fenderson at 126-127; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are warranted and has determined that a uniform rating is applicable throughout the appeal period.

In determining the disability evaluation, VA has a duty to consider all possible regulations that may be potentially applicable based upon the assertions and issues raised in the record.  After such a consideration, VA must explain to the Veteran the reasons and bases utilized in the government's decision.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

The Veteran's bilateral hearing loss has been rated under Diagnostic Code 6100, which pertains to hearing impairment.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

The assigned evaluation for hearing loss is determined by mechanically applying the rating criteria to certified test results.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examinations.  Evaluations of hearing impairment range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  The rating criteria establish eleven auditory acuity levels designated from I to XI.  As set forth in the regulations, Tables VI, VIa, and VII are used to calculate the rating to be assigned.  See 38 C.F.R. § 4.85.

Additionally, the regulations allow for evaluating exceptional patterns of hearing impairment.  When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, Table VI or Table VIa is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  As shown below, the Veteran does not have an exceptional pattern of hearing impairment.  See 38 C.F.R. § 4.86.

In March 2010, the Veteran underwent a VA C&P audiological examination to evaluate the severity of his disability.  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
NA
20
30
35
40
LEFT
NA
25
35
40
45

Decibel average was 31 in the right ear and 36 in the left ear.  Speech audiometry based on the Maryland CNC Test revealed speech recognition ability of 80 percent for the right ear and 80 percent for the left ear.  Under Table VI, a numeral of III is assigned for each ear, resulting in a noncompensable rating.  38 C.F.R. §§ 4.85, 4.86, Tables VI and VII.

Although the Veteran contends that a compensable rating is warranted, the evidence of record does not indicate that such rating is appropriate here.  As already noted, the rating assigned for hearing loss is determined by a mechanical application of the rating schedule, which is grounded on numeric designations assigned to audiometric examination results.  Lendenmann, 3 Vet. App. at 349.  

The Board has also considered whether the Veteran's hearing loss presents an exceptional or unusual disability picture so as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).
 
The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  In this case the rating criteria describe the Veteran's disability level and symptomatology, since a degree of difficulty in hearing would be expected with any hearing loss.  The rating criteria provide for a greater evaluation for additional or more severe symptoms; and as such, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Thus, the preponderance of the evidence is against the Veteran's claim for a higher rating at any time during the claim period.  38 C.F.R. § 4.85, Diagnostic Code 6100.  There is no reasonable doubt to be resolved as to this issue.  See 38 C.F.R. § 4.3.


ORDER

Entitlement to an increased compensable rating for bilateral hearing loss is denied.


REMAND

The Veteran's upper left arm muscle damage, due to gunshot wound, is service connected and currently rated as 10 percent disabling.  The Veteran asserts that his disability has worsened since his last VA examination in May 2010.  See July 2014 appellant's brief.

Based on the assertion of worsening, and further considering that the last relevant VA examination was in May 2010, the Board finds that a new examination should be scheduled to determine the severity of the Veteran's upper left arm muscle disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding a veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

On remand, attempts should be made to obtain any outstanding, pertinent treatment records (VA or private) related to the Veteran's upper left arm muscle disability.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding, pertinent medical records (VA or private) related to the Veteran's upper left arm muscle disability.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file.  (Consent to obtain records should be obtained where necessary.)

2.  Thereafter, schedule the Veteran for a VA muscles examination to determine the current severity of his upper left arm muscle disability.  The entire claims file, to include any pertinent medical records contained in Virtual VA and VBMS, must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA or VBMS, any relevant treatment records contained therein and not otherwise available must be printed and associated with the paper claims file for the examiner's review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  Findings necessary to apply the pertinent rating criteria should be made.

3.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


